Citation Nr: 1213632	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-40 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for tinnitus, to include as secondary to left ear hearing loss.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.  

7.  Entitlement to service connection for a respiratory disorder (claimed as breathing problems), to include as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

Characterization of issues on appeal

In January 2009, the Veteran asserted his claim to establish service connection for PTSD.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

While the Board notes the Court's holding in Clemons, the Veteran has not claimed that he suffers from an acquired psychiatric disorder other than PTSD, and it does not appear that the Veteran has been diagnosed with any acquired psychiatric disorders, to include PTSD.  In light of above, the Board concludes that the Court's holding in Clemons is not for application in the present case.  

In the January 2009 statement, the Veteran also asserted a claim for service connection for bilateral hearing loss.  As will be discussed below, the preponderance of the evidence of record fails to reflect that the Veteran has right ear hearing loss for VA purposes.  As such, the Board has bifurcated the Veteran's claim as stated on the title page.  

Also, the Board notes that the Veteran has not asserted that his tinnitus was caused or aggravated by his hearing loss, bilateral or unilateral.  However, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  As will be further discussed below, there is evidence which acknowledges a possible relationship between the Veteran's tinnitus and his hearing loss.  As such, the Veteran's claim has been expanded to include entitlement to service connection under the theory of secondary service connection, and the issue is as stated on the title page.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).

The issues of (1) entitlement to service connection for left ear hearing loss, (2) entitlement to service connection for tinnitus, to include as secondary to left ear hearing loss, (3) entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides (4) entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II, and (5) entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's claims has been obtained.

2.  The preponderance of the evidence of record reflects that the Veteran does not have right ear hearing loss for VA purposes.  

3.  The preponderance of the evidence of record reflects that the Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.
 
The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2009 with regard to his claims for service connection for right ear hearing loss and PTSD.  The letter addressed all of the notice elements concerning claims for direct service connection, claims for service connection for PTSD and how VA determines disability evaluations and effective dates as per the Court's holding in Dingess.  The Board notes that this letter was received by the Veteran prior to the initial adjudication of his claim in April 2009, and thus, there is no timing error with respect to the notice provided to the Veteran.  

The Board observes that the Veteran has not been notified of the July 2010 amendments to 38 C.F.R. § 3.304(f) concerning VA's duties in stressor development which will be discussed below.  However, since the preponderance of the evidence of record fails to reflect that the Veteran has been diagnosed with PTSD or reported congruent symptomatology, further notice concerning the development of stressor events cannot avail the Veteran.  In light of above, although the Veteran has not been notified of the recent amendments to 38 C.F.R. § 3.304(f) concerning verification of stressor events, the Board will proceed with the Veteran's claim, and he is not prejudiced by these actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to his service connection claims for right ear hearing loss and PTSD.  The Veteran's service treatment and partial copies of his personnel file as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

The Veteran was afforded a VA audiological examination in March 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate for the purpose of adjudicating the Veteran's right ear hearing loss claim.  The March 2009 VA examiner reviewed the Veteran's complete VA claims file, interviewed the Veteran, and completed a physical examination, to include audiological testing.  As will be discussed below, because the evidence of record fails to reflect that the Veteran meets the criteria for right ear hearing loss for VA purposes as per 38 C.F.R. § 3.385, the claim cannot succeed.  Nevertheless, there is adequate medical evidence of record to make a determination in this case.  With respect to the Veteran's right ear hearing loss claim, the Board concludes that the March 2009 VA examination is adequate for the purposes of deciding the Veteran's right ear hearing loss claim.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011).  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his PTSD claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because, as will be discussed in detail below, the preponderance of the evidence reflects that the Veteran does not have PTSD.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, without evidence that the Veteran has been diagnosed with PTSD or reported congruent symptomatology at any time during the pendency of the appeal, it is not necessary to obtain a medical examination or medical opinion in order to decide the claim for PTSD.  38 C.F.R. § 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  38 C.F.R. § 3.159(c)(4).  

Service Connection - Hearing Loss and PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id; see also 38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or was a POW, or that the Veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

While psychoses are listed among the diseases listed in 3.309(a), the Board observes that PTSD is not a psychosis, and thus, the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) are not applicable to the Veteran's PTSD claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

Although the Veteran's right ear hearing loss and PTSD claims are developed and adjudicated under separate laws and regulations, as recounted above, neither claim may be granted without evidence of a current disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  Because this matter is relevant to both claims, the Board will discuss them together.  

In January 2009, the Veteran filed claims for service connection for PTSD and bilateral hearing loss.  As noted in the Introduction, the Board has bifurcated the Veteran's bilateral hearing loss claim.  In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss or PTSD.  

Concerning the Veteran's PTSD claim, there is no evidence of record that the Veteran has been diagnosed with PTSD.  The medical evidence of record is devoid of complaints of or treatment for PTSD or related symptoms.  To the contrary, in a September 2005 VA outpatient treatment record, the Veteran specifically denied experiencing symptoms of PTSD and/or depression.  Moreover, although the Veteran filed to a claim for service connection for PTSD, neither he nor his representative has asserted that the Veteran has been treated for or diagnosed with PTSD.  

With respect to the claim for service connection for right ear hearing loss, the Veteran was afforded a VA audiological examination in March 2009.  Upon audiological testing, a speech recognition score of 96 in the right ear was demonstrated using the Maryland CNC Test, and an audiogram completed during this VA examination yielded the following puretone thresholds:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
25
20
30
35
27.5

While the March 2009 VA examiner diagnosed the Veteran with "normal to mild degree sensorineural hearing loss bilaterally," the Board observes that these test results fail to meet the criteria for a current right ear hearing loss disability under 38 C.F.R. § 3.385 for the purpose of service connection.  Specifically, the Veteran scored higher than 94 on the speech recognition test, and the puretone thresholds were neither (1) 40 decibels or greater at any tested Hertz level, nor (2) 26 decibels or greater at three of the tested Hertz levels.  Accordingly, although the Veteran has hearing loss in the right ear, it does not meet VA's criteria to constitute a current right ear hearing loss "disability" under 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. at 159 (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service-connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich, 104 F. 3d at 1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the veteran currently has the disability for which benefits are being claimed.

As noted above, neither the Veteran nor his representative has asserted that the Veteran has been diagnosed with PTSD or experienced symptoms which may be associated with PTSD.  However, the Board notes that the Veteran has asserted that he has right ear hearing loss which is the result of in-service noise exposure.  See the Veteran's January 2009 statement and the October 2010 and August 2011 statements from the Veteran's representative.  Competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, while the Veteran is competent to report decreased hearing acuity in his right ear, the matter of whether he demonstrates a right ear hearing loss disability for VA purposes is a medical matter and is determined by audiological testing.  See Davidson, Buchanan and Jandreau, all supra.  It is not a condition, for the purposes of service connection, that may be demonstrated by lay testimony because the requirements in the regulation depended on audiological testing.  38 C.F.R. § 3.385.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, to include his own sensation or experience of decreased hearing acuity in his right ear, any statements concerning a current level of hearing loss disability do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge or testing because he lacks the requisite training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Without evidence of the claimed disabilities, the preponderance of the evidence is against the Veteran's claims for service connection for PTSD and right ear hearing loss.  No further discussion of the two remaining elements of a service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the Board concludes that service connection for PTSD and right ear hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011); see also Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for PTSD is denied.  


REMAND

Reason for Remand:  To attempt to verify the Veteran's alleged in-service exposure to herbicides and asbestos, to attempt to verify whether the Veteran had service in the Republic of Vietnam, to afford the Veteran VA examinations, to obtain clarifying medical opinions and to adjudicate inextricably intertwined issues.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Left Ear Hearing Loss and Tinnitus

The law and regulations pertaining to direct service connection and bilateral hearing loss have been recounted above and will not be repeated.  Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

The Veteran was afforded a VA examination in March 2009 in connection with his hearing loss and tinnitus claims.  The examiner noted the Veteran's in-service Military Occupational Specialty (MOS) as a machinist in the ship's engine room and conceded that such a job would likely be consistent with noise exposure.  The Veteran was diagnosed with constant bilateral tinnitus, and audiometric findings reflect left ear hearing loss as required under 38 C.F.R. § 3.385.  However, the examiner opined that the Veteran's hearing loss and tinnitus were not due to loud noise exposure during his military service.  In so doing, the VA examiner noted that the Veteran's service treatment records were devoid of any instance of complaints for or treatment of bilateral hearing loss and/or tinnitus, and that the Veteran's in-service audiograms and whispered voice test at separation reflected normal hearing.  See the March 2009 VA examination report.  

The March 2009 VA examiner's opinions appear to be in contrast with the Court's holding in two controlling cases.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  As the March 2009 VA examination took place before March 2010, the VA examiner did not have the benefit of Training Letter 10-02.  

Here, it would have been helpful had the March 2009 VA examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which result from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and/or tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Also, as the Veteran's tinnitus claim has been expanded to include the theory of secondary causation, the Board notes that the March 2009 VA examiner's opinion failed to address the Veteran's tinnitus claim under that theory of entitlement.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that clarifying medical opinions are necessary to determine the nature and etiology of the Veteran's tinnitus and left ear hearing loss.  

Also, the Board notes that a decision on the claim for service connection for left ear hearing loss could change the outcome of the Veteran's tinnitus claim.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for bilateral hearing loss must be resolved prior to resolution of his claim for service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issues.  

Diabetes Mellitus, Type II, and Peripheral Neuropathy

In the present case, the Veteran claims that he suffers from diabetes mellitus, type II, which is the result of his service.  The Veteran has asserted his diabetes mellitus, type II, claim under the theory of direct service connection as well as under the theory of causation due to exposure to herbicide agents while stationed the Republic of Vietnam for eight months between October 1975 and May 1976.  See the Veteran's January 2009 statements.  The Veteran has further contended that he has peripheral neuropathy of the bilateral lower extremities which is related to his diabetes mellitus, type II.  

The medical evidence of record includes an April 2009 statement from a private physician (signature illegible) which indicates that the Veteran has diabetes mellitus, type II, with associated neurological manifestations.  See an April 2009 statement from a private physician.  As such, element (1) has been demonstrated with regard to both claimed disorders.  

Concerning element (2), evidence of incurrence of an in-service disease or injury, the Board observes that the Veteran's service treatment records are devoid of an complaints for or treatment of diabetes mellitus, type II, and/or peripheral neuropathy.  However, the Veteran has contended that he was exposed to herbicide agents during his service.  See e.g., the Veteran's January 2009 statements.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes) and acute and subacute peripheral neuropathy, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid or impermissibly retroactively applied.  

It is unclear whether the Veteran served in the Republic of Vietnam and/or was otherwise exposed to herbicides during his service.  The Board notes that the Veteran's DD - 214 reflects that he has more than three years and three months of sea service, but there is no indication that the Veteran served in the Republic of Vietnam.  In February 2009, the RO requested evidence from the National Personnel Records Center (NPRC) concerning these matters.  The NPRC responded to this request by (1) stating that there was no evidence in the Veteran's file to substantiate service in the Republic of Vietnam and (2) sending copies of records in the Veteran's personnel file to be associated with the Veteran's VA claims file.  These records indicate that the Veteran served aboard the USS Henry B. Wilson (DDG - 7) between April 1973 and August 1976 and participated in support of operations "Eagle Pull" and "Frequent Wind" as well as the recovery of the USS Mayaguez.  However, these records do not specifically indicate whether the Veteran served in the Republic of Vietnam or was otherwise exposed to herbicide agents.  

While the RO has requested records to verify the Veteran's exposure to herbicides and alleged service in the Republic of Vietnam, as noted above, the records provided by the NPRC are not dispositive of these matters.  

VA acknowledges the widespread use of tactical herbicides, such as Agent Orange, by the United States military during the Vietnam War and has extended a presumption of herbicide exposure to any Veteran who served on the ground or on the inland waterways of the Republic of Vietnam between January 9, 1962, and May 7, 1975.  This policy represents VA's interpretation of the statutory phrase "served in the Republic of Vietnam" found at 38 U.S.C.§ 1116(a)(1).  The regulation implementing this interpretation at 38 C.F.R. § 3.307(a)(6)(iii) makes it clear that "duty or visitation in the Republic of Vietnam" is required to qualify for the presumption.  This policy is grounded in the fact that aerial herbicide spraying was used within the land boundaries of Vietnam to destroy enemy crops, defoliate areas of enemy activity, and create open security zones around U.S. military bases. However, a legal challenge to VA's interpretation was brought before the Court in Haas.  The case sought to further extend the presumption of exposure to U.S. Navy Veterans who served aboard ships operating on Vietnam's offshore waters.  The Court held that the presumption of exposure should be extended to U.S. Navy Veterans.  VA filed an appeal on that decision and implemented a stay on adjudicating the numerous new claims resulting from it.  The Federal Circuit, in Haas v. Peake (2008), reversed the Court's decision and held that VA's policy of extending the presumption only to those Veterans who served on the ground or on the inland waterways of Vietnam was a reasonable and valid statutory interpretation. 

In the wake of the Haas court cases and the resulting claims, VA's concern for the issues related to herbicide exposure claims from U.S. Navy Veterans resulted in a need to clarify current claims processing policies and procedures in order to assist this group of Veterans in an equitable and consistent manner.  As a result, VA has issued guidance to the RO's by providing some background information on the service of these Veterans to assist in developing and adjudicating these claims.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010.  The Training letter provided, in pertinent part, that, 

In order for the presumption of exposure to be extended to a Blue Water Navy Veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Since there is no way to verify which crewmembers of a docked ship may have gone ashore, C&P Service has determined that the Veteran's lay statement is sufficient.  This is in keeping with 38 U.S.C. § 1154, which states that consideration shall be given to the places, types, and circumstances of a Veteran's service, and with 38 C.F.R. § 3.159(a)(2), which states that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  In claims based on docking, the circumstances of service have placed the Veteran in a position where going ashore was a possibility and the Veteran, by virtue of being there, is competent to describe leaving the ship and going ashore. The circumstances also establish credibility unless there is evidence to the contrary. 

Training Letter 10-06, Section II, third paragraph. 

The Board has reviewed the materials referred to in the Training Letter to see if the USS Henry B. Wilson "operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board the ship.  From the materials referred to in the Training Letter, the Board cannot conclude that the ship so operated or was so docked.  From its review of these materials, the Board notes that the USS Henry B. Wilson (DDG - 7) was a "guided missile destroyer" that docked a Da Nang pier on April 2, 1967 (prior to the Veteran's assignment to the ship) and operated in the "WestPac/Vietnam" area while the Veteran was stationed aboard the ship (April 1973 to August 1976).  See Dictionary of American Naval Fighting Ships (DANFS).  About destroyers such as the USS Henry B. Wilson, the Training Letter provides, 

U.S. Navy and Coast Guard operations in the waters of Vietnam were primarily focused on providing gunfire support for ground troops and conducting interdiction patrols designed to disrupt the movement of enemy troops and supplies from North Vietnam into South Vietnam.  Shipboard gunfire was directed at inland targets primarily by destroyers (designated by DD hull numbers) operating at varying distances off the Vietnam coast.  It was used to protect U.S. Army and Marine ground forces and destroy enemy positions within gun range.  The destroyers operated along the offshore "gun line" on a rotating basis for several days or weeks at a time and then returned to escorting larger ships at sea or to a safe port, such as Subic Bay in the Philippines, for replenishment.  Support missions for ground troops and attacks on enemy positions were also conducted by U.S. Navy aircraft launched from aircraft carriers (designated by CV or CVA hull numbers) stationed at sea, generally from 30 to 100 miles off the Vietnam coast.  The gun line ships and aircraft carriers, as well as their supply and support ships, are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean. 

Training Letter 10-06, Section I, fifth paragraph. 

In addition, the Training Letter provides the following general information about destroyers, 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered inland waterways to provide gunfire support or deliver troops or supplies.  Gunfire support for land-based or riverine operations was provided by destroyers that entered a river, such as the Saigon River in the southern delta area, as a means to get closer to enemy targets.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for a combat mission or supplies for units stationed on the rivers. 

It appears that the Veteran is contending that the USS Henry B. Wilson (a Blue Water Navy ship) entered inland waterways of the Republic of Vietnam while he was stationed aboard.  See the Veteran's January 2009 statements.  The Board observes that a C&P Bulletin dated in June 2010 reflects that two Navy destroyers designated with "DD" hull numbers (the USS Joseph Strauss (DDG - 16) and the USS Waddell (DDG - 24)) either operated in inland waterways or temporarily docked to the shore of the Republic of Vietnam.  The Board concludes that, because there are several development steps outlined in the Training Letter to determine whether a ship "operated temporarily on Vietnam's inland waterways or docked to the shore", those steps should be undertaken by the RO/AMC upon remand.

Also, the Veteran has not been afforded a VA examination in connection with these claims.  In light of the evidence that the Veteran has been diagnosed with diabetes mellitus, type II, with associated neurological symptomatology, the Board concludes that a VA examination and medical opinions are necessary for determining the nature and etiology of these disorders.  See McLendon, supra.  

Further, the Board observes that a decision on the claim for service connection for diabetes mellitus, type II, could change the outcome of the Veteran's claim for service connection for peripheral neuropathy.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for diabetes mellitus, type II, must be resolved prior to resolution of his claim for service connection for peripheral neuropathy.  See Harris, supra.  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issues.  

Respiratory Disorder

The Veteran has asserted that he suffers from a respiratory disorder which is the result of his service.  Specifically, the Veteran reported experiencing shortness of breath and a continuous cough which he believes is the result of in-service exposure to asbestos while performing a "Navy ship yard overhaul" in approximately 1974.  See a September 2005 VA outpatient treatment record and the Veteran's January 2009 claim.  The Veteran is competent to report that he experiences shortness of breath, and his MOS as a machinist in the engine room of Navy ships is congruent with possible exposure to asbestos.  See Rucker, Layno and Cartwright, all supra.  

There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims; however, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  VA must analyze an Veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

With respect to claims for service connection for a disability involving asbestos exposure, VA must make a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR IV.ii.2.C.9.h.

Inhalation of asbestos fibers can produce cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). M21- 1MR IV.ii.2.C.9.b.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR IV.ii.2.C.9.f.

Neither the April 2009 rating decision nor the September 2009 SOC made any findings regarding the Veteran's possible exposure to asbestos.  In light of the Veteran's MOS and the associated duties and tasks of such, his history of having done work on ships and in ship yards is credible and should be further investigated.  

Further, the Veteran has not been afforded a VA examination in connection with this claim.  The Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.  See McLendon, supra; see also 38 C.F.R. § 3.159(c)(4)(i).  Thus, the Board finds that the Veteran should be afforded a VA respiratory examination to determine the current nature, extent, and etiology of his alleged respiratory disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Department of the Navy, National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), and any other appropriate records depository, in an effort to obtain for the record deck logs and all pertinent ship histories for the USS Henry B. Wilson (DDG - 7) dated from April 1, 1973, to August 10, 1976. 

As required under 38 C.F.R. § 3.159(c)(2), the RO/AMC must make as many requests as are necessary to obtain the requested records, and may end such efforts only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  If the RO/AMC reaches such a conclusion or the search for such records has negative results, documentation to that effect should be included in the claims file. 

In addition, the RO/AMC must follow all development steps outlined in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010, in developing evidence as to whether the USS Henry B. Wilson "operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board either ship. 

2.  The RO/AMC should take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his MOS and related duties (engine room machinist and ship yard overhaul) involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.  

3.  The RO/AMC should refer the Veteran's claims folder to the March 2009 VA audiological examiner or, if he is unavailable, to another suitably qualified VA examiner for clarifying opinions as to the nature and etiology the Veteran's left ear hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The VA examination should be conducted in accordance with Training Letter 10-02 (March 2010).  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then address the following:  

a)  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's left ear hearing loss is the result of his military service, including noise exposure.  

b)  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is the result of his military service, including noise exposure.  

c)  IF the examiner concludes that the Veteran's left ear hearing loss is the result of his service, state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is proximately due to or the result of his left ear hearing loss.  

d)  IF the examiner concludes that the Veteran's left ear hearing loss is the result of his service, state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is aggravated by his left ear hearing loss.  

In providing these opinions, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how these disorders which result from noise exposure generally present or develop in most cases, as distinguished from how they develop from other causes, in determining the likelihood that any current hearing loss and/or tinnitus were caused by noise exposure in service as opposed to some other cause.  

4.  The RO/AMC must schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diabetes mellitus, type II, and any peripheral neuropathy which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include neurological testing (EMG and NCS).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and any determination by the RO/AMC that the Veteran served in the Republic of Vietnam or was otherwise exposed to herbicides.  

Thereafter, the VA examiner must address the following:  

a)  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's diabetes mellitus, type II, is the result of his military service, to include exposure to herbicides (if verified).  

b)  Is it at least as likely as not that the Veteran has peripheral neuropathy?

c)  If the response to part (b) is positive, the examiner should identify the body part(s) affected by this disorder and should address whether such is acute or subacute.  

d)  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's peripheral neuropathy is the result of his military service, to include exposure to herbicides (if verified).  

e)  IF the examiner provides a diagnosis of peripheral neuropathy AND concludes that the Veteran's diabetes mellitus, type II, is the result of his service, state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's peripheral neuropathy is proximately due to or the result of his diabetes mellitus, type II.  

f)  IF the examiner provides a diagnosis of peripheral neuropathy AND concludes that the Veteran's diabetes mellitus, type II, is the result of his service, state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's peripheral neuropathy is aggravated by his diabetes mellitus, type II.  

5.  The RO/AMC must afford the Veteran a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include PFT's.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and any determination of the RO/AMC regarding the possibility that the Veteran was exposed to asbestos during his service.  

Thereafter, the VA examiner should address the following:  

a)  identify all current respiratory disorders.  

b)  For each identified respiratory disorder, the examiner should then provide an opinion as to whether it is at least as likely as not that any respiratory disorder is the result of the Veteran's service, to include exposure to asbestos (if such exposure is verified).  

In providing the requested opinion(s), the examiner should take into account the Veteran's complete medical history, to include his prior use of tobacco products.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiners should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiners conclude that the current disabilities are either likely or unlikely the result of an event, injury, or disease incurred in service, the examiners should state whether it is at least as likely that the current disabilities are the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  The Veteran is hereby advised that failure to report for scheduled VA examinations without good cause shown may have adverse effects on these claims.

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC is reminded that the Veteran's claim of entitlement to service connection for left hearing loss must be adjudicated prior to his tinnitus claim.  Also, the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, must be adjudicated prior to his peripheral neuropathy claim.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


